            Case 3:19-cv-01733-AC      Document 85        Filed 03/02/21   Page 1 of 12




                              UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

                                      PORTLAND DIVISION


JAMES MICHAEL MURPHY, M.D.,                        Case No. 3: 19-cv-0 I 733 -AC

                        Plaintiff,                                                   OPINION
           V.                                                                      AND ORDER

THOMAS J. WILHELM, M.D.; and HOOD
RNER DISTRICT ATTORNEY OFFICE;

                        Defendants.



A COSTA, Magistrate Judge:

                                           introduction

           Defendant Thomas Wilhelm seeks the court's assistance in preventing plaintiff James

Michael Murphy from directly communicating with him regarding the facts and claims raised in

this case. The court GRANTS Wilhelm's request and ORDERS Murphy to immediately cease

communicating with Wilhelm, as set out more specifically at the end of this Opinion and Order.

\ \ \\ \

\\ \\ \

Page 1 - OPINION AND ORDER
          Case 3:19-cv-01733-AC         Document 85       Filed 03/02/21     Page 2 of 12




                                        Factual Background

         Murphy is proceeding as a pro se plaintiff in this case. He filed his complaint case against

the defendants on October 30, 2019, alleging claims under 42 U.S.C. § 1983 for violation of

privacy, 18 U.S.C. § 241 for conspiracy to violate confidentiality, HIPAA for improper disclosure,

the federal False Claims Act for ordering unnecessary medical tests, and ORS 165.800 for identity

theft.

         Jeffrey Young, attorney for defendant Wilhelm, submitted by email on February 18, 2021,

a letter to the court (ECF No. 74), in which he asked the comt to direct Murphy to stop emailing

case-related communications directly to Wilhelm. Young stated that Mw-phy had been sending

to him emails in which M urphy discussed the merits of his claims against Young' s client, Wilhelm,

and copied those emails directly to Wilhelm. Young stated that nine such emails had been sent

since January 9, 202 1, as well as two additional emails to Wilhelm's insurer, and that Murphy also

placed a handwritten letter in Wilhelm 's physical mailbox. 1 Young said that he had asked

Murphy "to cease all direct communication with my clients because they are represented by

counsel, but be has refused." Citing the court's inherent authority to manage its docket, Young

requested the court's " involvement to deter [Murphy] from engaging in fmther improper

behavior. " 2

         Murphy emailed his response to Young's letter, to the comt on February 22, 2021. (ECF

No. 79.) In his three-page letter, Murphy discussed the merits of the case and leveled various


1
  These emails and others appear at ECF No. 77. Since Young' s February 18 letter to the court,
Murphy blind-copied Wilhelm on a February 24, 2021 email Murphy sent to Young. (ECF No.
78.)
2
  The court infom1ed the parties that it considered Young's letter an oral motion set a hearing date
on the motion, and directed Murphy to respond to Young' s letter by February 22, 2021. (ECF
No. 74.)

Page 2 - OPINION AND ORDER
        Case 3:19-cv-01733-AC         Document 85        Filed 03/02/21     Page 3 of 12




charges against Young, the defendants, and this court, and only briefly addressing the sole issue

Young raised in his letter, Murphy's direct communications with Wilhelm.             On that point,

Murphy asserted:

                  Holding prose litigants to an artificial, pretentious standard

       Plaintiff is a party who is representing himself. By its terms, then, the rules
       prohibiting lawyers from contacting a represented party on a client's behalf [do]
       not apply to the plaintiff. While Mr[.] Young has located a few decisions that
       applied the similar rules to pro se litigants, those decisions ["]do not explain how a
       rule governing the professional conduct of lawyers can be legitimately applied to
       non-lawyers, and no such basis is offered by the defendants or otherwise apparent
       to this court." (emphasis added) (Isaacs v. Dartmouth Hitchcock Med. Ctr., et al
       United States District Court Of New Hampshire, Civil No. 12-cv-40-JL (D.N.H.
       Jul. 9, 2012)

(ECF No. 79-2.)

       Murphy's February 22 letter reiterated the position he took with Young on January 9, 2021 ,

when he responded by email to Young' s request to stop directly emailing Wilhelm, by

proclaiming:

       Did you find out that I was correct? That as a non-la-w-yer : I can communicate
       directly with yom client - perhaps your client will choose to respond or consider
       my settlement offer.

       It is only a Bar rule that : Lawyers are prohibited from communicating with a
       represented pm1y. There is nothing wrong with nonlawyers communicating with
       the other side as long as the communication is not at the direction of counsel (and
       my communication to W ilhelm has never been at the direction of counsel).

(ECF No. 77, p. 10.) Both in his emails and during the March 1, 202 1 hearing on Wilhelm's

motion, Murphy expressed his frustration at Wilhelm's failure or refusal to respond to his

settlement offers and demands, and during the hearing he explained his belief that Wilhelm had

not been given the settlement proposals he sent to Young, and thus emailed Wilhelm in an effort

to get a response to his proposals. He further explained that his February 22, 202 1 filing of a


Page 3 - OPINION AND ORDER
          Case 3:19-cv-01733-AC          Document 85       Filed 03/02/21      Page 4 of 12




small claims action against Wilhelm in Hood River Circuit Court (see ECF No. 78) was intended

in large part to push forward the settlement discussion he wanted to have with Wilhelm in this

case.

                                              Discussion

         District courts have inherent power to control their dockets and punish for violation of their

orders. Clark v. Wells Fargo Bank, et al., Case No. 6:20-cv-00253-AA, 2020 WL 3038072, at *3

(D. Or. June 5, 2020), citing Chambers v. NASCO, Inc. , 501 U.S. 32, 44 (1991). See also Federal

Rule of Civil Procedure 4 l(b) ("If the plaintiff fails to prosecute or to comply with these rules or

a court order, a defendant may move to dismiss the action or any claim against it.) This district

has made clear that pro se litigants are required to follow all rules that govern proceedings in this

court:

         Court Rules and Procedures
         Self-represented parties are expected to comply with the Federal Rules of Civil
         Procedure ("FRCP") and the Comt's Local Rules as well as the Federal Rules of
         Evidence ("FRE").

"Representing Yourself in Court - Information about Representing Yourself," United States

District Court,     District of Oregon,       https://ord.uscourts.gov/index.php/20 15-02-1 0-16-10-

22/information-about-representing-vourself (last visited March 1, 202 1). Judges in this district

have enforced this requirement, noting that '" [p]ro se litigants must follow the same rules of

procedure that govern other litigants."' Ovitsky v. Oregon, No. 3: l 2- cv- 02250-AA, 2014 WL

412423, at *3 (D. Or. Feb. 3, 2014), citing King v. Atiyeh, 814 F.2d 565, 567 (9th Cir.1987),

overruled on other grounds by Lacey v. Maricopa Cnty., 693 F.2d 896 (9th Cir. 2012). See also
Clark v. Wells Fargo Bank, 6: 14-cv-01103-TC, at 2 (D. Oregon Nov. 24, 2014)(citing same, and

warning pro se plaintiff that "litigation is not a game in which he can make up his own rules");


Page 4 - OPINION AND ORDER
         Case 3:19-cv-01733-AC           Document 85        Filed 03/02/21     Page 5 of 12




Clark v. Wells Fargo Bank, et al., Case No. 6:20-cv-00253-AA, 2020 WL 3038072, at *4 (D. Or.

June 5, 2020) (sanctioning plaintiff for violating court order prohibiting him from directly

contacting represented defendants in the case, and warning that "failure to comply with the

requirements of this order w ill result in dismissal of this action").

       Murphy's reliance on Isaacs v. Dartmouth Hitchcock Med. Ctr., et al United States District

Court Of New Hampshire, Civil No. 12-cv-40-JL (D.N .H. Jul. 9, 20 12) (ECF No. 43) 3 , is

misplaced for fow- reasons. First, it is a district court opinion from another district and is not

controlling on this court. Second, the case directly conflicts with decisions in this district holding

that pro se litigants may not directly communicate with a party represented by counsel. Third,

that portion of the lsaacs order on which Murphy relies addressed a different legal argument than

that which Wilhelm raises here. The Isaacs defendants relied on the New Hampshire Rules of

Professional Conduct' s prohibition on lawyers directly contacting a represented party; the court

correctly noted that those rules do not apply to a non-lavv-yer.         Isaacs, at 3. Foui1h, Isaacs

recognized the principle that Wilhelm relies on here: the court's inherent authority to manage its

docket, which authority includes the power to prevent a prose litigant from communicating with

a represented party:

                This is not to say that this court lacks the power, as part of its managerial
        authority over its cases, to prevent Isaacs (or any prose litigant who comes before
        it) from directly contacting represented parties in order to prevent harassment.
        But, while the defendants predict that allowing Isaacs direct contact with them "will
        lead to the harassment and intimidation of individuals," they offer nothing to
        substantiate that charge.

(Isaacs, at 4.)



3
  For the convenience of counsel, the parties, and those who read this opinion and order, the
Issacs order is attached hereto.

Page 5 - OPINION AND ORDER
         Case 3:19-cv-01733-AC           Document 85        Filed 03/02/21      Page 6 of 12




        Unlike the Isaacs defendants' failure to provide the court with evidence of harassment and

intimidation, here Wilhelm has provided ample evidence of such conduct. Murphy's repeated

emails are accusatory, sometimes threatening, and always couched in an inappropriate and

unprofessional tone. (See, e.g., ECF No. 77, at 9, 18, 21, 23.) Thus, even under the more

restrictive Isaacs analysis -- analysis more restrictive than that applied by the courts of this district

-- Murphy's conduct warrants an order that he not directly communicate with any party in this case

that is represented by counsel.4

       Judge Aiken addressed a similar situation in Clark v. Wells Fargo Bank, et al., Case No.

6:20-cv-00253-AA, 2020 WL 3038072, at *4 (D. Or. June 5, 2020). She previously had ordered

plaintiff "not to contact or communicate with defendants . . . or any other person or office

associated with [them] except through counsel of record." Id. at * 1. Judge Aiken also had

"reminded" plaintiff that "even as a pro se litigant, he has an obligation to learn and follow the

rules and procedure of the Court, as well as Court orders," and warned him that "his behavior was

disrespectful and that the Court would not tolerate such treatment of the Court and Clerk's Office

staff going forward." Id. at *3.

       Plaintiff violated that order and defendant Wells Fargo filed a motion to show cause why

plaintiff should not be held in contempt. Id. Plaintiff, citing legal theories underlying his case,

had asserted to the defendants that " the law and Wells Fargo policy" required him to continue to

communicate directly with the parties. Id. at *2. In his brief opposing defendants' show-cause

order motion, he reasserted that position in more detail and fu1iber justified his direct



4
   As made clear in this court' s earlier discussion herein, any form of direct contact by a pro se
litigant with a represented party is not permitted. No harassment or intimidation need be
demonstrated first before the court may exercise its inherent authority order such contact cease.

Page 6 - OPINION AND ORDER
         Case 3:19-cv-01733-AC         Document 85        Filed 03/02/21     Page 7 of 12




communication by explaining that "'most of what defendants call "vexation" is me trying to get

them to respond to anything[.]'" Id. at *3.

        Judge Aiken found that plaintiff had violated the court' s order to not communicate directly

with the defendant parties, and that his violation was "knowing, intentional, and deliberate." Id.

at *4. Citing Rule 41 (b) and the Supreme Court' s Chambers decision, she sanctioned plaintiff for

violating her earlier no-contact order. Id. at *3, *4. She reiterated her order that plaintiff "shall

not communicate with any represented defendant ... except through counsel of record," and

warned plaintiff that "failure to comply with the requirements of this order will result in dismissal

of this action." Id. at *4.

       Murphy's conduct here para! leis that of the Clark plaintiffs that prompted the defendants'

show-cause motion in that case. Murphy has improperly communicated with Wilhelm about the

merits of this lawsuit, deliberately circumventing Wilhelm 's lawyer, Young, in the process and

then ignoring Young's repeated requests to cease such conduct. The court orders Murphy to not

communicate directly with Wilhelm, including by "cc" of emai ls and letters, about any matter

relating to this case. Hereinafter, Murphy shall communicate only with counsel of record for

Wilhelm as well as with counsel of record for the Hood River District Attorney's Office.

       There remains the question of the effect on this Order of Murphy's small claims case, which

he filed against Thomas J. Wilhelm, Inc., the same day he submitted to this court his response to

Young's February 18 letter. Specifically, this court must resolve whether Murphy may contact

Wilhelm directly under the umbrella of the small claims case, and whether this court can prohibit

that direct contact in whole or in part. The court concludes that it can prohibit that contact in its

entirety, for the three reasons explained beJow.



Page 7 - OPINION AND ORDER
         Case 3:19-cv-01733-AC           Document 85        Filed 03/02/21      Page 8 of 12




        First, because Murphy names Wilhelm's professional corporation and not Wilhelm

personally as the defendant in his small claims case, be must communicate only with the

professional corporation's designated agent, which is Young. Murphy' s small claims case asserts

that "Thomas J. Wilhelm, Inc. " violated Oregon's Unfair Trade Practices Act. (ECF No. 78, at

3.)   Generally, parties in small claims matters may not be represented by lawyers in those

proceedings.   ORS 55.090(1)("no attorney at law nor any person other than the plaintiff and

defendant shall become involved in or in any manner interfere with the prosecution or defense of

the litigation in the department without the consent of the justice of the justice court.").

Subsection (2) of the statute, however, provides in relevant part: "(A] party that is not a natural

person, state or any city, county, district or other political subdiv ision or public corporation in this

state may appear as a party to any action in the department without appearance by attorney."

Subsection (2)'s use of the verb "may" rather than the verb "must," and lacking the imperative in

Subsection (1) that "no attorney" may participate in a small claims matter on behalf of an

individual, suggests that private corporations such as Wilhelm's are pennitted to be represented

by a lawyer in small claims proceedings.

        Second, Murphy's small claims case and federal lawsuit clearly arise from the same factual

nucleus. Murphy disputes this, casting his small claims case as based on different, "recently

discovered" facts, but in actuality his small claims case is based on a newly conceived legal theory

arising from the same facts:       Wilhelm's allegedly negligent medical care and, specifically,

Wilhelm's claimed improper disclosure of Murphy's medical information:

       "The defendant, Thomas J Wilhelm (Wilhelm' ), a sole proprietor, negligently
       failed to safeguard ( plaintiff) consumer records and subsequently failed to notify
       the affected consumer as well as State and Federal regulatory agencies. Defendant
       Wilhelm, thereby violated the Unlawful Trade Practices Act (UTPA), based on
       newly discovered evidence."

Page 8 - OPINION AND ORDER
         Case 3:19-cv-01733-AC          Document 85       Filed 03/02/21      Page 9 of 12




(ECF No. 78, at 6.) Murphy provides the confirming details underlying this theory later in the

small claims complaint:

                   Action is not barred by a legal 'cJaim preclusion' doctrine

        Plaintiff has alleged in federal court (Murphy vs Wilhelm MD, et al, Or Dist 3: l 9-
        cv-01 733) that Wilhelm MD in his capacity as a physician, violated the plaintiffs
        right to privacy and thus plaintiffs civil rights). Wilhelm was also negligent:
        committing malpractice by ordering inappropriate medical tests and disclosing the
        results without consent. Specifically Wilhelm did not act not in the best interest
        of his patient but rather Wilhelm acted as an agent of the State (acted illegally under
        the color of State) to aid in the plaintiffs criminal prosecution.

        This current claim in small claims com1, however, is based on a different nucleus
        of facts: recently discovered, that demonstrate that Wilhelm as a sole proprietor
        [sic], has failed to comply with data breach (PHI) notification to his consumer;
        violating State and Federal regulations, causing mental anguish and costs to the
        plaintiff who has persued [sic] erronous [sic] avenues for damages; because of
        Wilhelm's fraudulent concealment.

(ECF No. 78, at 9 (underline in original, italics added).) In his federal court complaint, Mw-phy

alleges in relevant part:

       Dr Wilhelm conspired with law enforcement to order, isolate and print the
       BAC result. He then disclosed a copv of the BAC result to law enforcement
       for the sole purpose of making the result public, via a public police report.
       This was used, disclosed as [knowinglvj illegaUv obtained evidence by the HR
       DA's office, in order to prosecute the plaintiff.

       This act was a violation of a civil right to privacy ( 4th amendment). It was also a
       violation of the plaintiffs right to refuse a treatment or a diagnostic evaluation, as
       well as a flagrant violation of Federal HIPAA rule on patient confidentiality by Dr
       Wilhelm. The agencies that Wilhelm conspired with also violated Oregon's ORS
       192.553.

       The BAC was illegally obtained and disclosed by Wilhelm ....

(ECF No. 1, at 2-3 (bold typeface and underline in original.)

       Mw-phy's federal complaint and his small claims complaint focus on Wilhelm' s

disclosure of Murphy' s medical information. The complaints evidence Murphy's singular

Page 9 - OPINION AND ORDER
       Case 3:19-cv-01733-AC          Document 85       Filed 03/02/21      Page 10 of 12




theory that Wilhelm's allegedly unauthorized disclosure of his personal health information

caused him harm. That Murphy devised a new legal theory by which to sue Wilhelm - or

his professional corporation - for that harm does not alter that the same events gave rise to

the claims asserted in both the federal and small claims cases.

       Third, Murphy admitted at the March 1 hearing that he filed the small claims case

to prompt a response from Wilhelm to the settlement proposals Murphy made in the federal

case. Murphy already had established this fact in his small claims complaint by attesting

that he made multiple good faith efforts to settle the dispute with Wilhelm before filing the

small claims case on February 22, 2021. Specifically, Murphy stated that before filing his

small claims case, he "cc' d multiple emails with settlement offers to the defendant & his

agent," that he "notified in writing to defendant's mail - wino response," and that he

       [M]ade a good faith effort, more than 10 days before filing this smaJ I claims case:
       to settle this matter with Thomas J Wilhelm MD (sole proprietor) in compliance
       with Oregon small claims cou11 standards. Plaintiff has made the required
       attempts to contact defendant personally to ensure that the defendant was
       personally aware of settlement offers. The plaintiff has also left notice at the
       defendant's business address.

(ECF 78, at 4, 6 (bold typeface in original).) The tie between the two lawsuits is undeniable, and

Murphy himself has acknowledged that the two cases share the same ultimate goal: settling with

Wilhelm his disputes over Wilhelm' s provision of medical care to him.

       Accordingly, this court will not permit Murphy to communicate directly with Wilhelm

personally on any matter related to the federal case or to the small claims case. In this case,

Murphy must communicate only with Young, Wilhelm's counsel of record. For the small claims

case, Young is the proper recipient of Murphy's conununications because Young is the agent of

Wilhelm's professional corporation. This court w ill view any attempt by Murphy to communicate


Page 10 - OPINION AND ORDER
        Case 3:19-cv-01733-AC          Document 85         Filed 03/02/21    Page 11 of 12




directly with Wilhelm as evidence of a willful or bad faith violation of this order, warranting

imposition of sanctions. See, e.g. , Gibbs v. Nate-N-Al 's Deli, 79 F.3d 1 I 53, at *3 (9th Cir. 1996)

("Disobedient conduct not shown to be outside the control of the litigant is sufficient to

demonstrate willfulness, bad faith or fault warranting dismissal.").

                                                Order

       The court GRANTS Wilhelm ' s oral motion requesting the court order Murphy to cease

communicating with Wilhelm directly. Accordingly,

       IT IS HEREBY ORDERED:

        I . Murphy shall not communicate directly with Wilhelm regarding any matter related to

           the federal lawsuit or the small claims case.

       2. Murphy shall direct all communications regarding any matter related to the federal

           lawsuit or the small claims case to Jeffrey Young, Wilhelm 's counsel ofrecord in the

           federal case and the designated agent of Thomas J. Wilhelm, Inc. , in the small claims

           case.

       3. All communications Murphy sends to the attorneys of record in the federal lawsuit.

           Young in the small claims case, this court, and federal court staff regarding any matter

           related to the federal lawsuit and the small claims case shall be professional and

           appropriate in both tone and content.

        4. Murphy shall not discuss the merits of the federal case or the small claims case with

           th.is court' s staff. AU communications shall be restricted to scheduling and requests

            for information about cowt processes.




Page 11 - OPINION AND ORDER
     Case 3:19-cv-01733-AC          Document 85        Filed 03/02/21      Page 12 of 12




     5. All communications Murphy sends to this court regarding the merits of the federal

        lawsuit or the small claims case shall be copied to all attorneys of record in the federal

        lawsuit.

     6. Murphy is warned that if the cowt determines he has failed to comply with the

        requirements of this order, the court will order sanctions, which could include dismissal

        of his federal lawsuit. To avoid misunderstandings that might lead to violation of this

        order, Murphy is directed to first contact the court to obtain clarification of this order' s

        requirements should he have questions about them.

     IT IS SO ORDERED.

     DATED thise?\   nd day of March, 2021.
                                                                 tates Magistrate Judge




Page 12 - OPINION AND ORDER
